Citation Nr: 1713849	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-03 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to August 6, 2012, an evaluation in excess of 50 percent for August 6, 2012 to July 10, 2014, and an evaluation in excess of 60 percent since July 11, 2014 for diabetic retinopathy. 

2.  Entitlement to a total disability rating due to individual unemployability as result of service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1965 to March 1969. 

These matters come before the Board of Veterans Appeals (Board) from various rating decisions by the Department of Veterans Affairs, Regional Office located in Montgomery, Alabama (RO). 

In a June 2009 rating decision, the RO increased the assigned evaluation for diabetic retinopathy to 10 percent disabling, effective from April 20, 2009, the date of claim for increase.  By the way of an August 2013 rating decision, the RO increased the assigned evaluation from 10 to 50 percent disabling, effective from August 6, 2012, the date of claim for TDIU.  Thereafter, in a September 2014 rating decision, the RO again increased the assigned evaluation from 50 to 60 percent disabling, effective from July 11, 2014, the date of a VA eye examination.  As these increases do not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


FINDINGS OF FACT

1.  From February 18, 2009 to July 5, 2009, the Veteran's diabetic retinopathy more nearly approximated distance vision acuity of 20/200 in the right eye and vision of acuity of no worse than 20/40 in the left eye.

2.  From July 6, 2009, to December 1, 2009, the Veteran's diabetic retinopathy was manifested by distance vision acuity that more nearly approximated 10/200 in the right eye and vision of acuity of no worse than 20/40 in the left eye.

3.  From December 2, 2009 to July 10, 2014, the Veteran's diabetic retinopathy was manifested by no more than light perception in the right eye and vision of acuity of no worse than 20/70 in the left eye.

4.  From July 11, 2014, the Veteran's diabetic retinopathy was manifested by no more than light perception in the right eye and vision of acuity of no worse than 20/100 in the left eye.

5.  Prior to August 6, 2012, the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation.

6.  From August 6, 2012, the Veteran's service-connected diabetic retinopathy alone does not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. From February 18, 2009 to July 5, 2009, the criteria for a rating of 20 percent, but no higher, for diabetic retinopathy have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.3, 4.7, 4.76, Diagnostic Code 6066 (2016). 

2.  From July 6, 2009 to December 1, 2009, the criteria for a rating of 30 percent, but no higher, for diabetic retinopathy have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.3, 4.7, 4.76, Diagnostic Code 6066 (2016). 

3.  From December 2, 2009 to July 10, 2014, the criteria for a rating of 50 percent, but no higher, for diabetic retinopathy have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.3, 4.7, 4.76, Diagnostic Code 6064 (2016). 

4. From July 11, 2014, a rating in excess of 60 percent for diabetic retinopathy has not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.3, 4.7, 4.76, Diagnostic Code 6066 (2016). 

5.  Prior to August 6, 2012, the criteria for a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).

6.  From August 6, 2012, the criteria for a TDIU due to service-connected diabetic retinopathy alone have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Here, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  

Additionally, the Veteran was afforded VA examinations in May 2009, June 2013 and July 2014 that fully addressed the severity of his diabetic retinopathy and its functional effect on his ability to obtain and/or maintain substantially gainful employment.  The Board finds that such VA examinations are adequate to decide the claims because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and complete examinations.  Moreover, such reports provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent July 2014 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.

In its prior remand, the Board directed the RO to afford the Veteran the opportunity to identify and submit additional  private treatment records, and obtain updated VA treatment records.  In August 2015, the RO sent a letter to the Veteran requesting authorization for the additional private records.  However, the Veteran did not provide an authorization, but the following month, he submitted additional private records.  Moreover, additional VA treatment records dated to May 2016 were associated with the Veteran's electronic record.  

Therefore, the Board finds that there has been substantial compliance with the Board remand directives and, therefore, no further remand is necessary.  See Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. 141.  As such, the Board finds it may proceed to a decision on the merits of these claims.    

II.  Increased Rating Claim

The Veteran seeks entitlement to increased evaluations for his service-connected diabetic retinopathy rated as 10 percent disabling prior to August 6, 2012, as 50 percent disabling from August 6, 2012 to July 10, 2014, and as 60 percent disabling since July 11, 2014.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods up to one year prior to the date of claim.  

The Veteran's diabetic retinopathy was initially rated under 38 C.F.R. § 4.79, Diagnostic Code 6066.  The General Rating Formula directs that disease of the eye be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79.  Notably, VA regulations related to the rating criteria for eye disabilities were amended on December 10, 2008.  The December 2008 revisions are only applicable to claims received by VA on or after December 10, 2008. See 73 Fed. Reg. 66,543-66, 554  (November 10, 2008).  In the instant case, the Veteran filed a claim for an increased rating in April 2009, and a 10 percent disability rating was granted, effective April 20, 2009, the date of claim.  Therefore, only the current rating criteria apply.

Under the General Rating Formula for Codes 6000 through 6009, a 10 percent rating is warranted for diseases of the eye with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating is warranted with the incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009 Note.

Eye impairment is rated on the basis of impairment of central visual acuity.  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  When the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye, the evaluation of the poorer eye should be done using either its uncorrected or corrected visual acuity, whichever results in the better combined visual acuity.  38 C.F.R. § 4.76 (2016). 

 A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or corrected visual acuity is 20/50 in both eyes. 38 C.F.R. § 4.79,  Diagnostic Codes 6061 to 6066.  (2016).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity is 20/70 in one eye and 20/50 in the other eye.  Id.

 A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/70 in both eyes; (2) corrected visual acuity is 20/100 in one eye and 20/70 in the other eye; (3) corrected visual acuity is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity is 15/200 in one eye and 20/50 in the other eye; or (5) corrected visual acuity is 10/200 in one eye and 20/40 in the other eye.  Id.

 A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/70 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/70 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/50 in the other eye.  Id.

 A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and 20/70 in the other eye.  Id.

 A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/100 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/100 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/100 in the other eye.  Id.

 A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in both eyes; (2) corrected visual acuity is 15/200 in one eye and 20/200 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/200 in the other eye.  Id.

 An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and is 15/200 in the other eye.  Id.

 A 90 percent disability rating is warranted for impairment of central visual acuity when corrected visual acuity is 10/200 in both eyes.  Id.

A maximum 100 percent rating is warranted in the following situations: (1) when there is anatomical loss of both eyes; (2) when there is no more than light perception in both eyes; (3) when there is no more than light perception in one eye and corrected visual acuity is 5/200 in the other eye; or (5) corrected visual acuity is 5/200 in both eyes.  Id.

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees at most, or unilateral scotoma.  38 C.F.R. § 4.79.

Such regulations also provide evaluations for impaired eye muscle function based on diplopia.  See 38 C.F.R. § 4.78 (b).

The Veteran filed his claim for an increased rating in April 2009.  Private clinical records one year prior to the date of claim showed that the Veteran's corrected visual acuity was at least 20/40 in both eyes until February 18, 2009.  Significantly, a February 18, 2009 private record showed that the Veteran's corrected visual acuity in the right eye was 20/100 and 20/30 in the left eye.  Another March 2009 record showed that the Veteran was 20/60 in the right and 20/50 in the left eye.  The Veteran underwent right eye surgery later that month.  Post-surgery, a March 2009 private record showed that visual acuity with correction in the right eye was 20/80.  

He was afforded a VA eye examination in May 2009.  The examiner noted that the Veteran had several laser treatments for each eye and a recent history of retinal detachment of the right eye.  No other reported eye injury, surgery or disease was indicated.  On examination, best corrected visual acuity of the right eye was 20/100 near and 20/200 far; and best corrected visual acuity of the left eye was 20/25 near and 20/30 far.  On visual field testing, visual field to confrontation was full.  There was no diplopia or other abnormalities of the eyes found.  The examiner noted that decreased acuity each eye was most likely secondary to diabetes mellitus.    

Private treatment records showed that on July 6, 2009, the Veteran's visual acuity with correction was 20/300 in the right eye, which was still reactive to light, and 20/40 in the left eye.  Visual field was full.  

However, the following month, an August 24, 2009 record showed that visual acuity in the right eye was 20/LP (light perception).  Unfortunately, no measurement of the left eye was given.  It was noted that the right eye was just blurry and extremely photophobic.  Importantly, a VA treatment record dated December 2, 2009 showed no light perception in the right eye and 20/70 in the left eye.  Follow up VA treatment records continue to reflect a finding of no light perception in right eye with corrected vision acuity in the left eye ranging from 20/40-20/50.  

The Veteran was afforded another VA examination in June 2013.  The claims file was reviewed.  The examiner diagnosed diabetic retinopathy and retinal detachment.  The Veteran reported that he had lost all sight in the right since the last evaluation.  With respect to the left eye, corrected distance was 20/70 and corrected near was 20/50.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with near vision being worse.  The Veteran's right eye was limited to no more than light perception only.  The Veteran was unable to recognize test letters at one foot or closer or perceive objects, hand movements or count fingers at three feet.  No visual field defect was found.  The examiner also concluded that the Veteran's eye condition did not impact his ability to work.  

Private treatment records from April 2014 to September 2015 also showed no light perception in the right eye.  Visual acuity in the left eye ranged from 20/50 to 20/80.  Follow up VA treatment records dated to July 2015 also showed that the right eye had no light perception and the left eye ranged 20/60 to 20/70.  

The Veteran was afforded another VA examination in July 2014.  The claims file was reviewed.  On visual acuity testing, corrected distance of the left eye was 20/100 and corrected near was 20/40 or better.  He had total blindness in the right eye.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with near vision being worse.  The Veteran was unable to recognize test letters at one foot or closer or perceive objects, hand movements or count fingers at three feet.  The examiner found that the Veteran's eye condition did impact his ability to work as he only had one functional eye.  As such, he could not perform tasks requiring binocular vision.  
 
Follow up private and VA records showed corrected visual acuity ranging from 20/50 to 20/70 in the left eye and continue to show total blindness of the right eye.  

Initially, based on the medical evidence of record and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that from February 18, 2009 to July 5, 2009, the Veteran's diabetic retinopathy more nearly approximated the criteria for a 20 percent rating, but no higher.  In this regard, the May 2009 VA examination showed that the Veteran's best corrected distance visual acuity was 20/200 in the right eye and better than 20/40 in the left eye, which is the criteria for a 20 percent rating.  Moreover, based on review of the medical evidence one year prior to the date of the claim, it appears that the Veteran's visual acuity began increasing in severity on February 18, 2009 as the records show 20/40 or better corrected visual acuity prior to this date.  Thus, the Board finds that such date is the appropriate effective date for the 20 percent evaluation.  However, a rating in excess of 20 percent is not warranted during this period as the evidence does not show that the Veteran's corrected visual acuity was 20/70 in both eyes; 20/100 in one eye and 20/70 in the other eye; 20/200 in one eye and 20/50 in the other eye; 15/200 in one eye and 20/50 in the other eye; or 10/200 in one eye and 20/40 in the other eye.  As such, a higher rating based on decreased visual acuity is not warranted from February 18, 2009 to July 5, 2009.  Further, there was no findings of loss of visual fields or diplopia documented during this period to warrant a higher rating.  

Moreover, based on the medical evidence of record and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that from July 6, 2009 to December 1, 2009, the Veteran's diabetic retinopathy more nearly approximated the criteria for a 30 percent rating, but no higher.  In this regard, the July 2009 private  record shows that the Veteran's corrected visual acuity was 20/300 in the right eye and better than 20/40 in the left eye.  The rating criteria does not specifically address when vision in one eye is 20/300; however, the Board find that this measurement more nearly approximates 10/200 and when vision in one eye is 10/200 and vision in the other eye is 20/40 or better, the criteria for a 30 percent rating are met.  However, a rating in excess of 30 percent is not warranted during this period as the evidence does not show that the Veteran's corrected visual acuity was 20/200 in one eye and 20/70 in the other eye; 15/200 in one eye and 20/70 in the other eye; or 10/200 in one eye and 20/50 in the other eye.  As such, a higher rating based on decreased visual acuity is not warranted from July 6, 2009 to December 1, 2009.  Again, there was also no findings of loss of visual fields or diplopia during this period to warrant a higher rating.  

The Board also finds that the first medical evidence that the Veteran had no more than light perception in the right eye is the December 2, 2009 VA clinical record.  The Board recognizes that an August 2009 private record indicated that the Veteran only had light perception in the right eye; however, as this record does not give the visual acuity for the left eye, it is not appropriate for rating purposes.  Thus, based on the medical evidence of record and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that from December 2, 2009 to July 10, 2014, the Veteran's diabetic retinopathy more nearly approximated the criteria for a 50 percent rating, but no higher.  In this regard, evidence shows that the Veteran's right eye visual acuity was no more than light perception and his visual acuity in the left eye more nearly approximated 20/70 as set forth in the clinical records during this period and the June 2013 VA examination report.  However, a rating in excess of 50 percent is not warranted during this period as the evidence does not show that the Veteran's corrected visual acuity in the left eye was 20/100 or worse.  As such, a higher rating based on decreased visual acuity is not warranted from December 2, 2009 to July 10, 2014.  Further, again, there was no loss of visual fields or diplopia documented during this period to warrant a higher rating.  

However, the preponderance of the evidence is against a rating in excess of 60 percent from July 11, 2014.  In this regard, the medical evidence fails to show that the Veteran's corrected visual acuity in the left eye was 20/200 or worse to warrant a higher rating.  The July 11, 2014 VA examination found that his corrected visual acuity was 20/100, which is the criteria for a 60 percent rating.  Clinical records during this period also do now show more restricted visual acuity.  Again, the medical evidence fails to shows any other eye abnormalities that would warrant a higher rating.  As such, a higher rating is not warranted during this period.  

Moreover, as the Veteran does not have any other eye symptoms, a higher rating is not available under any other diagnostic codes pertaining to the eye.  Significantly, the record is silent with respect to any incapacitating episodes requiring prescribed bed rest and treatment by a physician.

The Board acknowledges that the Veteran, in advancing this appeal, believes that his eye disorder has been more severe than the assigned disability ratings reflect.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, in this case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms and to award higher ratings in this instance.  

The Board has considered whether staged further ratings under Hart, supra, are appropriate for the Veteran's service-connected diabetic retinopathy; however, the Board finds that his symptomatology has been adequately compensated throughout the course of the appeal and his disability has not met the criteria for any further higher ratings.  Therefore, assigning further staged ratings for such disability is not warranted.  

Additionally, given that the Veteran has indicated that his eye disorder interferes with his ability to work, the Board has also considered whether referral for extraschedular consideration is appropriate.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected eye disorder addressed herein with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's assigned disability ratings contemplate his  vision impairment at various stages during the course of the appeal.  There are no additional symptoms that are not addressed by the rating schedule.   

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability addressed herein.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that from February 18, 2009 to July 5, 2009, a 20 percent rating, but no higher, is warranted; from July 6, 2009 to December 1, 2009, a 30 percent rating, but no higher, is warranted; and from December 2, 2009 to July 10, 2014, a 50 percent rating is warranted for diabetic retinopathy.  However, from July 11, 2014, a rating in excess of 60 percent is not warranted.  As the preponderance of the evidence weighs against higher ratings during these periods, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

III.  TDIU

The Veteran is also seeking entitlement to a TDIU.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of a service-connected disability, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran has reported that he is unable to work, in part, because of his service-connected diabetic retinopathy since October 1, 2011, the date he was last employed full time.  In its prior remand, the Board found that a claim for TDIU had been raised by the record and was properly before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the August 2013 rating decision found that a TDIU claim was moot because the Veteran was in receipt of a combined maximum 100 percent rating for his service-connected disabilities, effective August 6, 2012.  

Notably, the Board previously observed that the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU rating based on the disabilities other than the disability that is rated at 100 percent.  See also 75 Fed. Reg. 11,229 -04  (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Here, the Veteran has been not yet been awarded SMC under 38 U.S.C.A.§ 1114(s), and the matter of TDIU is not moot from that date and the Board must determine whether a TDIU is warranted based on his service-connected diabetic retinopathy.

Moreover, in his August 2012 application for a TDIU, the Veteran reported that he was unable to work as of October 1, 2011 due to his service-connected disorders, including nephropathy, diabetes, diabetic retinopathy and peripheral neuropathy.  His previous occupation was fork lift driver.  As the current appeal has been ongoing since that date, the Board must still determine whether a TDIU due to all of his service-connected disabilities is warranted from that date.      

Prior to August 6, 2012, the Veteran was service-connected for diabetic retinopathy with retinal detachment, now evaluated as 50 percent disabling; nephropathy with hypertension, previously evaluated as 30 percent disabling; diabetes mellitus with erectile dysfunction, evaluated as 20 percent disabling; peripheral neuropathy of the left upper extremity, previously evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, previously evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, previously evaluated as 10 percent disabling; and peripheral neuropathy of the right upper extremity, previously evaluated as 10 percent disabling.  As such, his combined disability rating was 80 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran's service-connected disabilities met the schedular criteria for a TDIU prior to August 6, 2012.  

However, from August 6, 2012 to July 11, 2014, the Veteran's diabetic retinopathy did not meet the scheduler criteria for a TDIU based on a single disability.  As such, the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  Nevertheless, as of July 11, 2014, the Veteran's service-connected diabetic retinopathy does meet the scheduler criteria for a TDIU.  

The Veteran was afforded a VA examination in June 2013.  The examiner reviewed the claims file.  It was noted that the Veteran retired in 2011.  The examiner found that there were no functional limitations due to hypertension, diabetic nephropathy or peripheral neuropathy.  There were only minimal functional limitations due to diabetes mellitus, type II.  The examiner indicated that based on the Veteran's service-connected disabilities alone, the Veteran was capable of engaging in physical and sedentary work if he chose.  As noted above, the June 2013 VA examiner who conducted the eye examination also concluded that the Veteran's eye condition did not impact his ability to work.  Again, the July 2014 VA examiner indicated that the Veteran's eye disorder did impact his ability to work as the Veteran had only one functional eye.  Thus, he cannot perform tasks requiring binocular vision.

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, the functional effects resulting from the Veteran's service-connected disabilities as assessed by the June 2013 and July 2014 VA examiners is highly probative.  

Prior to August 6, 2012, based on the evidence of record, the Board finds that the Veteran was not unemployable due to his service-connected disabilities.  Despite the Veteran's assertions to the contrary, there is no objective evidence that his service-connected disabilities alone precluded him from securing or maintaining substantially gainful employment.  The Board acknowledges that the Veteran has reported being unemployed since 2011; however, as the VA examiner noted in June 2013, the functional effects from his service-connected disabilities would not preclude him from engaging in gainful employment.

In this regard, there is no evidence that the Veteran's service-connected hypertension, nephropathy and peripheral neuropathy impacted his ability to work.  The June 2013 examiner clearly found that there were no functional limitations due to these disorders.  Likewise, the June 2013 VA examiner who conducted the eye examination also found no functional limitations in the Veteran's ability to work.  Moreover, while the VA examiner observed some functional limitations associated with the Veteran's service-connected diabetes mellitus, these limitations were described as minimal and the examiner still found that the Veteran would be able to work in physical or sedentary employment.  Importantly, the June 2013 VA examination report does not show that the Veteran's functional limitations caused by these disabilities preclude employment.  

In sum, while the examiner observed limitations that impacted the Veteran's ability to work, there is simply no competent medical evidence to support the finding that the Veteran's disabilities, either alone or in combination, precluded his ability to work prior to August 6, 2012.  Importantly, the only medical opinion addressing this matter weighs against the claim.  In this regard, the VA examiner indicated that the Veteran could still perform physical and/or sedentary work even in light of the limitations associated with his service-connected disabilities and provided a rationale for such determinations.  

Moreover, from August 6, 2012, the Veteran's diabetic retinopathy alone does not preclude him from work.  In this regard, as noted above, the June 2013 VA examiner who conducted the vision examination also concluded that the Veteran's eye condition did not impact his ability to work.  Nevertheless, the July 2014 VA examiner found that the Veteran's eye condition did impact his ability to work as he only had one functional eye.  As such, he could not perform task requiring binocular vision.  Regardless, significantly, as discussed above, the record shows that the Veteran was unable to see out of his right eye as early as December 2009.  However, the Veteran was still employed full time for almost two more years afterwards.  As such, while the examiner observed functional limitations due to the Veteran's right eye disability, the record shows that the Veteran was still able to maintain employment despite only having vision in one eye.  In turn, there is simply no competent medical evidence to support the finding that the Veteran's eye disorder alone precluded his ability to work from August 6, 2012.  

Furthermore, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while they are competent to describe the Veteran's symptoms from his service-connected disabilities, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical opinions.  In this regard, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities did not preclude substantially gainful employment prior to August 6, 2012.  Moreover, the Veteran's diabetic retinopathy alone does not preclude the Veteran's ability to work from August 6, 2012.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities prior to August 6, 2012.  Moreover, referral to the Director of C&P for extraschedular consideration is not warranted for the period from August 6, 2012 to July 11, 2014 and the evidence is against entitlement to a TDIU due to diabetic retinopathy alone from July 1, 2014.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  

		
ORDER

A disability rating of 20 percent, but no higher, for diabetic retinopathy with retinal detachment, from February 18, 2009 to July 5, 2009, is granted, subject to the laws and regulations governing the payment of VA benefits.

A disability rating of 30 percent, but no higher, for diabetic retinopathy with retinal detachment, from July 6, 2009 to December 1, 2009, is granted, subject to the laws and regulations governing the payment of VA benefits.

A disability rating of 50 percent, but no higher, for diabetic retinopathy with retinal detachment, from December 2, 2009 to July 10, 2014, is granted, subject to the laws and regulations governing the payment of VA benefits.

A disability rating in excess of 60 percent for diabetic retinopathy from July 11, 2014, is denied.

A TDIU is denied.  



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


